Case 9:18-cv-80176-BB Document 482 Entered on FLSD Docket 05/06/2020 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                         Case No. 18-cv-80176

  IRA KLEIMAN, as personal representative
  of the estate of David Kleiman,
  and W&K INFO DEFENSE RESEARCH,
  LLC,

           Plaintiffs,

  v.

  CRAIG WRIGHT,

        Defendant.
  _____________________________________/

                             DR. CRAIG WRIGHT’S UNOPPOSED
                         MOTION FOR LEAVE TO EXCEED PAGE LIMITS

           Dr. Craig Wright respectfully requests that the Court grant him leave to file a motion for

  summary judgment that exceeds the page limits set forth in Local Rule 7.1(c) by 20 pages, for a

  total of 40 pages. Plaintiffs do not oppose the relief sought here. Dr. Wright states the following

  in support of this motion:

           1.      The parties have been engaged in discovery for more than 16 months, culminating

  in the production of millions of pages of documents, dozens of depositions, and significant

  written discovery. All discovery is now closed.

           2.      The Court has ordered that all motions for dispositive relief, including motions for

  summary judgment, be filed by May 8, 2020. Dr. Wright intends to file a motion for summary

  judgment, seeking for the case to be resolved in its entirety or partially, narrowing the issues for

  trial.

           3.        Dr. Wright respectfully requests that the Court grant him leave to exceed the

  page-limit requirement by no more than 20 pages.
Case 9:18-cv-80176-BB Document 482 Entered on FLSD Docket 05/06/2020 Page 2 of 3



          4.      The additional pages will allow Dr. Wright to adequately address all legal and

  factual issues that can be streamlined for the Court and demonstrate that summary judgment is

  appropriate. Specifically, the additional pages are necessary to fully address the numerous legal

  issues in this case and to provide the Court with a thorough analysis of those issues. Furthermore,

  additional pages will allow Dr. Wright to establish that there are no genuine disputes of material

  facts that go to the core of plaintiffs’ claims.

          For all the foregoing reasons, Dr. Wright respectfully requests that the Court grant him

  leave to file a motion for summary judgment that that does not exceed 40 pages total.

                                S.D. FLA. L.R. 7.1 CERTIFICATION

          In accordance with S.D. Fla. L.R. 7.1(a)(3), counsel for Dr. Wright has conferred with

  plaintiffs’ counsel. Plaintiffs do not oppose to the relief requested here.

                                                         Respectfully submitted,

                                                         RIVERO MESTRE LLP
                                                         Attorneys for Dr. Craig Wright
                                                         2525 Ponce de Leon Boulevard, Suite 1000
                                                         Miami, Florida 33134
                                                         Telephone: (305) 445-2500
                                                         Fax: (305) 445-2505
                                                         Email: arivero@riveromestre.com
                                                         Email: arolnick@riveromestre.com
                                                         Email amcgovern@riveromestre.com
                                                         Email bpaschal@riveromestre.com
                                                         Email: receptionist@riveromestre.com

                                                         By: s/ Amanda McGovern
                                                         ANDRES RIVERO
                                                         Florida Bar No. 613819
                                                         AMANDA MCGOVERN
                                                         Florida Bar No. 964263
                                                         ALAN H. ROLNICK
                                                         Florida Bar No. 715085
                                                         BRYAN L. PASCHAL
                                                         Florida Bar No. 091576




                                                     2
Case 9:18-cv-80176-BB Document 482 Entered on FLSD Docket 05/06/2020 Page 3 of 3



                                  CERTIFICATE OF SERVICE

         I certify that on May 6, 2020, I electronically filed this document with the Clerk of the
  Court using CM/ECF. I also certify that this document is being served today on all counsel of
  record either by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S.
  Mail.


                                                                    _ /s/Amanda McGovern




                                                  3
